Case: 3:17-cv-00209-wmc Document #: 97 Filed: 10/29/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

VINCENT E. BO¥D,
Plaintifé, NOTICE OF APPEAL

V. Case No. 17-CV-209-wne
CHRIS HEIL, et. al.,

Defendants.

 

Notice is hereby given that Vincent E. Boyd, the plaintiff in the above
named case, hereby appeals to the United States Court of Appeals for the
Seventh Circuit from the Decision and Order Granting Defendant's Motion for
Summary Judgment , entered in this action by Judge William M. Conhey on the
23rd day of October, 2020.

Plaintiff further asks that the court send him an affidavit of indégency

form concerning all fees related to this appeal.

L ly ian 28th day of October, 2020.

véfcent E. Boyd
P.O. Box 19033
Green Bay, WI 54307

 

 
